REIF, Presiding Judge.
This appeal arises from a suit to foreclose a lien securing a money judgment in lieu of property entered in a previous divorce. The defendant in the instant case is the former wife of the plaintiff. She contested the priority of her former husband’s money judgment lien and moved to disqualify the trial judge. The defendant asserted that the trial judge, while in private practice, represented the plaintiff in a divorce proceeding in 1980 which the parties abandoned due to reconciliation. The trial judge declined to disqualify, stating that he checked his old files and they did not show any representation of either one of the parties. At the direction of the supreme court, the chief judge of the judicial district reviewed the grounds for disqualification and declined to disturb the trial judge’s decision not to disqualify. We hold, however, that the record and applicable law dictate that disqualification was required.
The supreme court has stated that “it is of the utmost importance that all doubt or suspicion [about impartiality] be jealously guarded against, and, if possible, entirely eliminated” and it is the duty of judges “to scrupulously refrain from sitting in any case, or under any circumstances, which might reasonably tend to give rise to doubt or suspicion as to their complete disinterestedness.” State ex rel. Bennett v. Childers, 188 Okla. 14, 15, 105 P.2d 762, 763 (1940). By statute, “[n]o judge of any court shall sit in any cause or proceeding ... in which he has been of counsel for either side.” 20 O.S.1981 § 1401(A). The former wife testified that the trial judge, while in private practice, appeared at a hearing in the 1980 divorce with her husband. In addition, the court file of that case contains two trial notices certifying that wife’s lawyer mailed the notices to opposing counsel, the trial judge in the present case. The statutory directive and public policy behind it indicate that disqualification was required under these circumstances. In so holding, we do not question the integrity of the trial judge or his honest belief that he was not required to disqualify, we simply enforce public policy to guard judicial decision-making from doubt and suspicion. Judgments in cases where a judge should have disqualified, but does not, are reversible and the matters encompassed therein are subject to redetermination. Hill v. Hill, 203 Okla. 260, 261, 220 P.2d 450, 451 (1950).
REVERSED AND REMANDED.
BRIGHTMIRE, C.J., concurs.
MEANS, J., concurs specially.